737 F.2d 792
UNITED STATES of America, Plaintiff-Appellee,v.Oscar ORDONEZ, German Hernandez Garcia, aka Jaime Rivera,Defendant-Appellant.
Nos. 82-1506, 82-1508.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted July 7, 1983.Decided June 27, 1984.

1
George L. O'Connell, Los Angeles, Cal., for plaintiff-appellee.


2
Stanley I. Greenberg, Joseph T. Vodnoy, Los Angeles, Cal., for defendants-appellants.


3
Appeal from the United States District Court for the Central District of California.


4
Before ALARCON and NORRIS, Circuit Judges, and EAST*, District judge.

ORDER

5
The court's opinion in this matter, 722 F.2d 530, has been amended, as set forth in the attached order filed on this date, to address issues raised in the government's petition for a rehearing and suggestion for rehearing en banc.  Judge Norris has withdrawn his general concurrence in the court's opinion and has set forth an expression of his views in a special concurrence.  A copy of his special concurrence is attached to this order filed on this date which contains the amendments to the opinion of the court.**


6
The panel has voted unanimously to deny the petition for a rehearing.  Judge Alarcon voted to reject the suggestion for rehearing en banc.  Judge Norris voted to accept the suggestion for rehearing en banc.  Judge East has recommended that the suggestion for rehearing en banc be rejected.


7
The opinion of the court as revised pursuant to the attached order and Judge Norris' special concurrence were circulated to the full court on June 5, 1984.  The full court was also advised of the suggestion for an en banc hearing and each member received a copy of the government's petition.


8
No judge of the court has requested a vote on the suggestion for rehearing en banc.  Fed.R.App.P. 35(b).


9
The petition for a rehearing is denied and the suggestion for a rehearing en banc is rejected.



*
 Hon. William G. East, Senior United States District Judge for the District of Oregon, sitting by designation


**
 As the amendments set forth in the order referred to are incorporated in the amended opinion filed July 11, 1984, and published at 737 F.2d 793, the amending order is not published here
The special concurrence follows the amended opinion.